Citation Nr: 1750250	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-28 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a lumbosacral strain prior to June 4, 2013, and in excess of 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

3.  Entitlement to an initial compensable evaluation for hyperpituitarism.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extra-schedular basis prior to May 15, 2013.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs




WITNESSES AT HEARING

The Veteran, M. T., and C. R.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction has been transferred to the VA RO in Winston-Salem, North Carolina.

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Prior to June 4, 2013, the Veteran's lumbosacral strain did not exhibit forward flexion to 60 degrees or less and combined range of motion was not 120 degrees or less; there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, or incapacitating episodes.

2.  Beginning June 4, 2013, the Veteran's lumbosacral strain has not exhibited forward flexion to 30 degrees or less and there was no evidence of ankylosis or incapacitating episodes.

3.  Throughout the period of the appeal, the Veteran's hypertension has been manifested predominantly by diastolic pressure less than 110 and systolic pressure less than 200.

4.  The Veteran's hyperpituitarism requires continuous medication for control.

5.  Prior to May 15, 2013, the Veteran's service-connected disabilities alone did not prevent him from obtaining or maintaining employment consistent with his education or experience.


CONCLUSIONS OF LAW

1.  Prior to June 4, 2013, the criteria for a disability rating in excess of 10 percent for a lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  Beginning June 4, 2013, the criteria for a disability rating in excess of 20 percent for a lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

3.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

4.  The criteria for a 10 percent disability rating for hyperpituitarism, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Codes 7901, 7915, 7916 (2016).

5.  Prior to May 15, 2013, the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  In spite of this, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.


Factual Background and Analysis

Increased Rating for Lumbosacral Strain

All service-connected spine disabilities are rated pursuant to The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the General Rating Formula, a thoracolumbar spine disability is assigned a 10 percent disability rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, when combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned if there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation, and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Objective evidence of neurologic abnormalities of the spine are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula at Note (1).

Under the Incapacitating Episodes Rating Formula, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  For purposes of evaluation under this rating formula, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest as prescribed by a physician and treatment by a physician.  Id. at Note (1).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Initially, the Board notes that rating the Veteran's lumbosacral strain under the Incapacitating Episodes Rating Formula is not appropriate at any time during the period on appeal because there is no evidence that the Veteran has experienced incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a.  There is also no objective evidence of neurologic abnormalities of the thoracolumbar spine such that a separate rating would be warranted.  38 C.F.R. § 4.71a, General Rating Formula at Note (1).  Accordingly, the Board will consider whether the Veteran's lumbosacral strain warrants increased ratings under the General Rating Formula.

Prior to June 4, 2013, the preponderance of the evidence is against a disability rating in excess of 10 percent for a lumbosacral strain.  During this time, the evidence of record does not reflect that the Veteran's forward flexion was limited to 60 degrees or less or that his combined range of motion was 120 degrees or less.  See 38 C.F.R. § 4.71a, General Rating Formula.  There is also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour or favorable or unfavorable ankylosis.  Id.  Beginning June 4, 2013, the preponderance of the evidence is against a rating in excess of 20 percent thereafter.  During this time, there is no evidence that the Veteran's forward flexion has been limited to 30 degrees or less and there is no evidence of favorable or unfavorable ankylosis of the spine.  Id.

In reaching its decisions herein, the Board has also considered whether manifestations of the Veteran's lumbosacral strain have resulted in a level of functional loss greater than what is contemplated by the assigned disability ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202-06.  Although the Veteran has reported painful motion and examiners have witnessed painful motion on examination, there is no objective medical evidence that range of motion has been further limited due to pain, fatigue, weakness, lack of endurance, or incoordination such that ratings in excess of those assigned would be warranted.  See id.; see also Mitchell, 25 Vet. App. at 33.  The Board recognizes that examiners have been unable to provide an opinion regarding any additional limitation in functional ability in terms of estimating degrees in range of motion without resorting to speculation.  Examiners reasoned that there was no basis for making such a determination without directly observing function under these conditions.  The Board finds it would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the procurable and assembled information prevents the rendering of such opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  When an examiner has done all that reasonably should be done to become informed about a case, and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of evidence, there is nothing further to be obtained from that examiner.  Id. at 391.  The Board cannot speculate as to any additional functional impairment and there must be a basis in fact for an assigned rating.  38 C.F.R. § 3.102 (2016).  Based on the foregoing, the Board finds that higher disability ratings are not warranted based on additional functional impairment.  See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that the provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).

The Board is aware of the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) from the Court of Appeals for Veterans Claims (Court).  In reaching the above decisions, the Board has considered the applicability of the principles set forth in this case and finds no basis for remanding for a new examination.

The Correia case involved a claims for increased ratings for knee disabilities, as opposed to the current case which involves a spine disability.  In Correia, the Court provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Specifically, the Court held that "the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  The Court also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."

The Court provided two qualifications to this requirement.  First, the Court "trust[ed] that its decision [would] be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  The Court specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing."  In a later footnote, the Court "le[ft] it to medical professionals to determine whether the listed range of motion testing can be performed on the joints at issue in a particular case."  Second, the Court indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  While the Court did not define "damaged" for these purposes, they noted that both of the appellant's knees were "damaged."  The record shows that the appellant in Correia had knee diagnoses that included both traumatic arthritis and degenerative joint disease.

The Court in Correia held, in essence, that to be adequate, an examination of a joint must include range of motion testing of the joint in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing.  However, the Board finds that the Correia case is less applicable when evaluating a spine disability rather than a knee disability.  First, the Board notes that there can clearly not be an opposite undamaged joint in the case of a spine disability as there can be in a knee disability.  Second, the Board notes that the examination reports noted the range of motion of the spine in all directions, and where applicable, the specific point at which painful motion begins.  Although the examination reports in this case did not specify whether the examination was performed with active motion or passive motion, or with weight-bearing or nonweight-bearing, the Board finds that this is inconsequential under the facts of this case.  The Board takes notice that on VA examinations, the testing of the range of spine motions is generally done by assessing active motion rather than passive.  The "active" motion is tested by having the Veteran stand and attempt to lean forward to test flexion, lean backward to test extension, lean sideways to test lateral flexion, and twist the upper torso at the waist to test lateral rotation.  This standing testing is considered to be testing on weight-bearing as the Veteran must support the weight of his body while undergoing such testing.

Although it may possible to test passive motion without weight-bearing by having the Veteran lie down on a table and have the examiner move the spine by bending the Veteran's body, such testing would be awkward and would not reveal useful information.  In this regard, active range of motion testing produces range of motion test result figures which are more restricted than the results produced by passive range of motion testing in which the physician forces the joint through its motions.  Similarly, testing on weight-bearing would generally produce more restrictive results than testing done without weight-bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing on weight-bearing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

Accordingly, disability ratings in excess of 10 percent prior to June 4, 2013, and in excess of 20 percent thereafter are not warranted.

Increased Rating for Hypertension

A 10 percent rating is warranted for hypertension if diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A rating in excess of 10 percent is warranted if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  Id.

Following a review of the record, the Board must find that the criteria for a disability rating in excess of 10 percent have not been met.  Although some blood pressure readings during the appeal period demonstrate diastolic pressure 110 or more and systolic pressure 200 or more, the vast majority of the diastolic pressure readings of record are less than 110 and the vast majority of systolic pressure readings are less than 200.  Significantly, in February 2011, the Veteran was treated for increased blood pressure; he was out of medication and needed a refill, but decided to leave without seeing a doctor.  At the July 2011 VA examination, the examiner noted that the Veteran's hypertension had not been controlled because the Veteran had not been followed by a medical practitioner and was not taking his blood pressure medication.  The Veteran thereafter resumed his medication and blood pressure readings have consistently measured diastolic pressure of less than 110 and systolic pressure of less than 200.  Accordingly, a compensable disability rating is not warranted.  

Increased Rating for Hyperpituitarism

The Veteran's hyperpituitarism is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7916 for hyperpituitarism (prolactin secreting pituitary dysfunction).

Diagnostic Code 7916 states that hyperpituitarism should be evaluated as malignant or benign neoplasm as appropriate.  38 C.F.R. § 4.119.  There is no evidence of malignancy; therefore, the Board will turn to Diagnostic Code 7915, which states that a benign neoplasm of any specified part of the endocrine system shall be rated as residuals of endocrine dysfunction.  Id.

Although the Veteran has indicated that his hyperpituitarism has caused headaches, fatigue, and changes in his personality, throughout the appeal the evidence does not reflect that any of these symptoms are attributable to his hyperpituitarism, which is manifested by prolactin secreting pituitary microadenoma.  The Board acknowledges that a June 2013 examiner pointed to a possible correlation between the Veteran's headaches and fatigue and his endocrine condition; however, this opinion is too speculative to constitute probative evidence.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, it is outweighed by other evidence of record which demonstrates no relationship between the Veteran's hyperpituitarism and his headaches and fatigue.  Further, although not service-connected prior to May 15, 2013, the evidence demonstrates the Veteran's posttraumatic stress disorder (PTSD) caused psychiatric problems, such as irritability and fatigue, which cannot be attributed to his hyperpituitarism.

The Veteran's hyperpituitarism, which is manifested by prolactin secreting pituitary microadenoma, has caused erectile dysfunction with spermatocele, hypogonadism, and hypothyroidism, for which service connection is already in effect.  The Board acknowledges that the Veteran's endocrine condition requires continuous medication for control.  Therefore, the Board finds that rating the Veteran's benign pituitary microadenoma under Diagnostic Code 7901, which pertains to toxic adenoma of the thyroid gland, is appropriate.  Under that Diagnostic Code, a 10 percent rating is warranted when continuous medication is required for control.  A higher rating under that Diagnostic Code is not warranted either because the Veteran's hyperpituitarism is not manifested by the listed symptomatology or the Veteran is already being compensated for symptomatology listed under that Diagnostic Code for another service-connected disability.  See 38 C.F.R. § 4.14 (discussing the avoidance of pyramiding).

Entitlement to TDIU

Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a).  TDIU may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  However, an award of TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b) ("[A]ll veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").  The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452 (2009).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hatlestad, 1 Vet. App. at 168 (holding that level of education is a factor in deciding employability); Friscia v. Brown, 7 Vet. App. 294, 295-97 (considering a veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering a veteran's eighth-grade education and sole occupation as a farmer); Moore (Robert) v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering a veteran's master's degree in education and his part-time work as a tutor).

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extra-schedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities; however, the Board is precluded from assigning extra-schedular TDIU in the first instance.  See 38 C.F.R. § 4.16(b); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Prior to May 15, 2013, the Veteran's service-connected disabilities included: pseudofolliculitis barbae (rated as noncompensable beginning September 1, 2009); status post gynecomastia surgery with residuals scars (rated as noncompensable beginning September 1, 2009); erectile dysfunction with spermatocele and hypogonadism (rated as noncompensable beginning September 1, 2009); sequela cold weather injury, bilateral hands and feet (rated as noncompensable beginning September 1, 2009); sinusitis (rated as noncompensable beginning September 1, 2009); right and left ankle strains with tarsal tunnel syndrome (each rated as noncompensable beginning September 1, 2009); status post right thumb and right middle finger fractures (each rated as noncompensable beginning September 1, 2009); hyperpituitarism (rated as 10 percent disabling beginning September 1, 2009); hypertension (rated as 10 percent disabling beginning September 1, 2009); bilateral knee patellofemoral pain syndrome (each rated as 10 percent disabling beginning September 1, 2009); hypothyroidism (rated as 10 percent disabling beginning August 26, 2010); bilateral pes planus and plantar fasciitis (rated as 10 percent disabling beginning September 1, 2009, and as 30 percent disabling beginning June 4, 2013); and a lumbosacral strain (rated as 10 percent disabling beginning September 1, 2009, and as 30 percent disabling beginning June 4, 2013).  Prior to May 15, 2013, the Veteran has not met the percentage requirements for entitlement to TDIU on a schedular basis.  

Following a thorough review of the evidence, and with consideration of all the medical and lay evidence of record, the Board finds that TDIU is not warranted prior to May 15, 2013.  Notably, the grant of entitlement to TDIU, which became effective beginning May 15, 2013, was predicated on the RO's conclusion that the Veteran's PTSD caused him to be unable to obtain or maintain employment consistent with his education and experience.  Significantly, service connection for PTSD did not become effective until May 15, 2013; therefore, in determining whether the Veteran is entitled to TDIU prior to that date, the Board may not consider any impairment due to PTSD.

At a September 2009 VA general medical examination, the Veteran denied occupational effects due to his back.  The Veteran indicated his knees affected his occupational functioning because he had difficulty with squatting activities and he had to be careful with his ankles to avoid twisting them.  He stated his bilateral foot disability limited his ability to stand for more than 10 minutes.  The examiner noted the Veteran's hypertension was well-controlled and that his right middle finger and right thumb fractures had resolved.  The Veteran's spermatocele, erectile dysfunction, pseudofolliculitis barbae, status post gynecomastia operation, sinusitis, and hyperpituitarism did not cause any functional impairment.

At his July 2011 VA general medical examination, the Veteran reported that his bilateral foot disability had worsened; however, he denied missing any days of work in the past year due to this disability.  The Veteran's hypertension, lumbosacral strain, and hyperpituitarism did not cause any occupational impairment.  At an August 2011 VA mental health appointment, the Veteran stated that his psychiatric disorder caused occupational impairment; he reported he would lose focus easily and was easily startled, which would cause him to be unable to perform his job duties efficiently.

At his May 2012 hearing before the Board, the Veteran testified that he was "released" from his job with the U.S. Postal Service in December 2011 because of his medical issues.  Specifically, he said the Postal Service "didn't renew [his] contract."  He stated that he worked as a letter carrier and that he was able to drive around and deliver mail "with no problem."  However, the beginning of each shift began with a mail sorting process, which required him to stand on his feet for one and a half to two hours, and his "body just . . . couldn't take it."  He stated he was not fast enough sorting mail, which led him to receive bad reviews, and his feet and back were the reasons he was unable to stand for hours at a time sorting mail.  He testified that while he worked at the post office he called in sick twice because he was unable to go to work two days because he knew he would not be able to stand up and do the job, solely due to his feet.

At a March 2013 VA mental health appointment, the Veteran indicated he resigned from his job at the post office due to a fear of walking in unfamiliar places and frequent contact with people and that he was in the process of obtaining an Associates Degree in criminal justice.  At an April 2013 VA mental health appointment, the Veteran reported leaving his job as a mail carrier because he chased a young child through some properties after the child startled him; he never caught the child, but feared he would do harm to someone if confronted with a similar situation again.

At a June 2013 VA foot examination, the Veteran reported continued problems with his feet, which limited his ability to stand and walk.  The examiner noted the Veteran would be precluded from performing physical employment that required prolonged standing or walking.  The Veteran also indicated that he left his job as a letter carrier because his time processing was slow, which he contended was caused by his bilateral foot condition.

At a private June 2014 mental health evaluation, for the purposes of applying for Social Security Association (SSA) disability, the Veteran stated he was let go from his job at the post office because of a reduction in workforce, but that he was glad they let him go because he did not feel he could go back to work.  He stated he was afraid of his anger because of the incident with the boy he chased and did not know what might happen if he became angry again.

In his April 2015 application for entitlement to TDIU, the Veteran reported he had four years of college education (human resources, criminal justice, and general studies).  He also indicated he last worked for the U.S. Postal Service as a letter carrier (December 2010 to December 2011) and that prior to that he worked in a human resources position (January 2010 to September 2010).  From August 1989 through August 2009 he served on active military duty.  At an April 2015 VA mental health examination, the Veteran stated he lost his job as a mail carrier due to his PTSD symptoms.

The Board finds the Veteran's statements regarding why he stopped working at the U.S. Postal Service in December 2011 are inconsistent, and therefore, have no probative value.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995).  Accordingly, the Board will afford more weight to the medical evidence of record.  Even assuming the veracity of the Veteran's claim that he was not retained because he was too slow sorting mail due to his back and bilateral foot disabilities, the Board emphasizes that whether or not a service-connected disability caused the specific circumstances which led to a prior loss of employment is not the focus of whether a veteran is entitled to TDIU.  The focus of a TDIU analysis is whether a veteran is generally unable to obtain or maintain employment consistent with his education and experience due to service-connected disabilities.  While the reasons for a loss of prior employment are certainly relevant, they are not dispositive.  

Even assuming the Veteran's physical disabilities increased in severity beginning December 2011 and prior to May 15, 2013, rendering him unable to perform physically demanding work, the Board still finds he was capable of sedentary employment during that time.  The Veteran previously worked in human resources and none of his service-connected disabilities would have precluded him from obtaining or maintaining sedentary employment consistent with his education and experience during that time.  Based on the foregoing, the Board finds that prior to May 15, 2013, the Veteran's service-connected disabilities did not prevent him from obtaining or maintaining employment consistent with his education and experience.

Additional Considerations

In making the above findings pertaining to his increased rating claims, the Board acknowledges the Veteran's competent lay statements regarding symptoms he has experienced, as this requires only personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Board finds that the Veteran statements are competent evidence of the symptoms he experiences, his statements are not competent evidence to relate any symptoms to his service-connected disabilities or to identify a specific level of severity relating any of his disabilities to the appropriate diagnostic codes, as this requires specialized medical education, training or experience.  See 38 C.F.R. § 3.159(a).  In contrast, competent and probative evidence concerning the nature, extent, and severity of the Veteran's disabilities has been provided by medical professionals who have examined him during the appeal.  See id.  The medical findings, as provided in the examination reports and medical treatment records, directly address the criteria under which his disabilities are evaluated.

In reaching the above conclusions, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against higher disability ratings than those continued or assigned herein, it is not for application.  38 C.F.R. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a pre-discharge notice, which the Veteran acknowledged in March 2009, as well as by a July 2013 letter.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, Tricare records, VA treatment records, identified private records, and SSA disability records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was afforded several VA examinations.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).


ORDER

Prior to June 4, 2013, a disability rating in excess of 10 percent for a lumbosacral strain is denied.

Beginning June 4, 2013, a disability rating in excess of 20 percent for a lumbosacral strain is denied.

Throughout the period of the appeal, a disability rating in excess of 10 percent for hypertension is denied.

Throughout the period of the appeal, a disability rating of 10 percent, but no higher, for hyperpituitarism is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to May 15, 2013, entitlement to TDIU on an extra-schedular basis is denied.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


